Citation Nr: 0906418	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-35 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status-post L5-S1 
microdiscectomy with history of herniated nucleus pulposus 
L4-L5 and L5-S1 (low back disability), currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
left ankle fracture (left ankle disability), currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1993 to February 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that increased the evaluations for the Veteran's 
low back and left ankle disabilities from 10 to 20 percent 
disabling and from 0 to 10 percent disabling, respectively, 
effective March 29, 2006.  

During the pendency of this appeal, the claims file was 
transferred to the Montgomery, Alabama, RO.  In January 2009, 
the Veteran was afforded a videoconference hearing before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b). A 
transcript of the hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

Pursuant to 38 U.S.C.A. § 5103(a) (West 2008), VA is 
required, at a minimum, to notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores.  

Here, a review of the claims file shows that sufficient 
notice has not been sent to the Veteran.  The RO provided the 
Veteran a notice letter in April 2006.  That notice letter, 
however, did not specifically inform the Veteran that he 
should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letter also did not notify 
the Veteran that should an increase in any disability be 
found, a disability rating would be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the of the 
symptoms of the condition for which the disability 
compensation is being sought, including their severity and 
duration, and their impact on employment and daily life.  
Thus, on remand the RO should provide corrective notice.  

The Board also finds that a remand for additional VA 
examinations is necessary in order to fully and fairly assess 
the merits of the Veteran's increased rating claims.  At his 
January 2009 video conference hearing before the Board, the 
Veteran testified that the severity of his low back and left 
ankle disabilities had worsened since the date of his last 
examinations in May 2006.  Specifically, he complained of 
increased lower back pain accompanied by radiating pain in 
the lower extremities, worse on the right than on the left, 
as well as tingling in the right lower extremity and numbness 
in the left lower extremity.  The Veteran also reported that 
the range of motion in his left ankle had become more limited 
and that this ankle exhibited increased swelling and physical 
tenderness.   He further testified that since his last VA 
examinations, his service-connected disabilities had become 
productive of incapacitating episodes that caused him to miss 
work on several occasions and limited his daily living 
activities.

Because the Veteran has indicated there may have been a 
significant change in his service-connected low back and left 
ankle disabilities since his last examinations, the Board has 
no discretion and must remand the claims to afford the 
Veteran contemporaneous VA examinations to assess the current 
nature, extent, severity and manifestations of those 
disabilities since May 2006.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the Veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The Veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating his low back 
and left ankle disabilities.  Also advise 
the Veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In addition, provide examples of the 
types of medical and lay evidence that 
the Veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, to 
include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disabilities.

2.   Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and 
neurologic impairment related to his 
low back disability.  The VA examiner 
should review the claims file prior to 
the examination and indicate in the 
report of examination that the claims 
file was reviewed.  The rationale for 
all opinions must be explained in 
detail.  The examiner should 
specifically address the following:

a.	Identify all back orthopedic 
pathology found to be present.  Conduct 
all indicated tests and studies, to 
include range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and describe 
any pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, express any functional 
loss in terms of additional degrees of 
limited motion of the low back.  

b.	State whether the low back 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.

c.	State whether the Veteran has any 
left- or right-sided radiculopathy or 
neuropathy, and if so, describe the 
nature and extent of that impairment.  
Also, discuss the whether any urinary 
or bowel incontinence is present  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his left ankle 
disability.  The VA examiner should 
review the claims file prior to the 
examination and indicate in the report 
of examination that the claims file was 
reviewed.   All appropriate tests and 
studies, including X-rays and range of 
motion studies of the ankle, reported 
in degrees, should be accomplished.  
The rationale for all opinions must be 
explained in detail.  

4.  Then, readjudicate the claims on 
appeal.  If action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

